EXHIBIT 4.2 OVERHILL FARMS, INC. AMENDED AND RESTATED 2 STOCK OPTION AGREEMENT Unless otherwise defined herein, the terms defined in the Amended and Restated 2005 Stock Plan of Overhill Farms, Inc. (“Plan”) shall have the same defined meanings in this Stock Option Agreement (“Option Agreement”). I. NOTICE OF GRANT Name: Address: The undersigned Optionee has been granted an Option to purchase Common Stock of the Company, subject to the terms and conditions of the Plan and this Option Agreement, as follows: Grant Number Date of Grant Exercise Price per Share Total Number of Shares Total Exercise Price Type of Option: Incentive Stock Option Nonqualified Stock Option Term/Expiration Date: Vesting Schedule: Subject to the terms and conditions of the Plan, this Option shall vest and become exercisable according to the following schedule: [insert vesting schedule]. Termination Period: Any unexercised portion of this Option shall automatically and without notice terminate and become null and void, after the earliest to occur of the following: (a)six (6) months following the death or Disability of the Optionee; (b)thirty (30) days following the date on which the Optionee ceases to be an Eligible Person for any reason other than death, Disability, or termination for Cause; or (c)immediately upon the termination of an Optionee as an Eligible Person for Cause. In no event, however, shall the periods described above extend beyond the Term/Expiration Date provided above or beyond the expiration of ten (10) years from the Date of Grant. II. AGREEMENT 1.
